 




Exhibit 10.1
COTY INC.
LONG-TERM INCENTIVE PLAN
(as amended and restated effective as of February 1, 2017)


SECTION 1
PURPOSE AND DURATION
1.1
Purpose. The purpose of this Coty Inc. Long-Term Incentive Plan is to promote
the interests of Coty Inc. and its shareholders by (i) attracting and retaining
exceptional executive personnel and other key employees of the Company and its
Affiliates; (ii) motivating such employees by means of performance‑related
incentives to achieve long‑range performance goals; and (iii) enabling such
employees to participate in the long‑term growth and financial success of the
Company.

1.2
Effective Date and Term of the Plan.

(a)
The original effective date of the Plan was December 10, 1996. The effective
date of this amended and restated plan document is the Effective Date.

(b)
The Plan will terminate upon the earlier of (i) the date on which all Shares
available for issuance under the Plan have been issued pursuant to the exercise
of Stock Options or the Award of Shares under the Plan, or (ii) the date
specified by action of the Board. Upon such Plan termination, all Awards
outstanding under the Plan will continue to have full force and effect in
accordance with the terms of the Terms and Conditions evidencing each Award.

SECTION 2
DEFINITIONS
Whenever used in the Plan, the following terms have the meanings set forth
below:
2.1
“Affiliate” means any entity (i) that, directly or indirectly, is controlled by
the Company, or in which the Company has a significant equity interest, and (ii)
as to which the Company is an “eligible issuer of service recipient stock”
within the meaning of Treas. Reg. 1.409A-1(b)(5)(iii)(E), in any such case as
determined by the Committee.

2.2
“Applicable Fraction” means a fraction, the numerator of which is the number of
days elapsed from the Grant Date of an Award to the date of the Participant’s
termination of Service and the denominator of which is the number of days
between the Grant Date and the date the Award was scheduled to become
exercisable or otherwise vest.

2.3
“Award” means a grant under the Plan to a Participant of a Stock Option,
Restricted Stock Award, or Other Stock-Based Award.

2.4
“Board” means the Board of Directors of the Company.








--------------------------------------------------------------------------------




2.5
“Business Day” means any day other than a Saturday, Sunday, or legal holiday, or
a day on which the national securities exchange that constitutes the principal
market for the Shares is closed.

2.6
“Cause” has the meaning set forth in any employment, severance or other
agreement between the Company or an Affiliate and the Participant. If there is
no employment, severance or other agreement between the Company or an Affiliate
and the Participant, or if such agreement does not define “Cause,” then “Cause”
shall mean the occurrence of any of the following, as determined by the
Committee in its sole discretion:

(a)
a Participant’s willful and continued failure substantially to perform his or
her duties (other than as a result of total or partial incapacity due to
physical or mental illness or as a result of termination by such Participant for
Good Reason), which failure continues for more than 30 days after receipt by the
Participant of written notice setting forth the facts and circumstances
identified by the Company as constituting adequate grounds for termination under
this clause (a);

(b)
any willful act or omission by a Participant constituting dishonesty, fraud or
other malfeasance, and any act or omission by a Participant constituting immoral
conduct, which in any such case is injurious to the financial condition or
business reputation of the Company or any of its Affiliates;

(c)
a Participant’s indictment for a felony under the laws of the United States or
any state thereof or any other jurisdiction in which the Company conducts
business; or

(d)
a Participant’s breach of any nonsolicitation, noncompetition, confidentiality,
or other restrictive covenant by which he or she is bound.

For purposes of this definition, no act or failure to act shall be deemed
“willful” unless effected by a Participant not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the Company’s best interests.
2.7
“Change in Control” means the occurrence of any of the following:

(a)
Any Person or “group” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act), that is not the Majority Shareholder is or becomes the
"beneficial owner" (as defined below), directly or indirectly, of securities
representing either (i) more than 50% of the combined voting power of the
Company’s then outstanding securities, or (ii) 20% or more of the combined
voting power of the Company's then outstanding securities at a time when the
Majority Shareholder holds less than 30% of such combined voting power.  For
purposes of this clause (a), “beneficial owner” has the meaning given that term
in Rule 13d‑3 under the Exchange Act, except that a Person shall be deemed to be
the "beneficial owner" of all shares that any such Person has the right to
acquire pursuant to any agreement or arrangement or upon exercise of conversion
rights, warrants, options or otherwise, without regard to the 60-day period
referred to in such Rule;



-2-



--------------------------------------------------------------------------------




(b)
Individuals who constitute the Board on the Restatement Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided, that any Person becoming a director subsequent to such date
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least three-quarters of the directors then comprising
the Incumbent Board shall be, for purposes of this clause (b), considered as
though such Person were a member of the Incumbent Board; and provided, further,
that this clause (b) shall not apply as long as the Majority Shareholder is the
beneficial owner of a majority of the voting power of the Company’s outstanding
securities;

(c)
The Majority Shareholder enters into any joint venture, joint operating
arrangement, partnership, standstill agreement or other arrangement similar to
any of the foregoing with any other Person or group, pursuant to which such
Person or group assumes significant operational or managerial control of the
Company; or

(d)
The shareholders of the Company approve a plan or agreement providing (i) for a
merger or consolidation of the Company other than with a wholly owned subsidiary
and other than a merger or consolidation that would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 51% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (ii) for a sale, exchange or
other disposition of all or substantially all of the business or assets of the
Company. If any of the events enumerated in this clause (d) occurs, the Board
shall determine the effective date of the Change in Control resulting therefrom
for purposes of this Plan.

2.8
“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

2.9
“Committee” means the Remuneration and Nomination Committee of the Board or any
successor committee with responsibility for compensation, or any subcommittee,
as long as the number of Committee members and their qualifications shall at all
times be sufficient to meet the independence requirements of the New York Stock
Exchange, Inc. or any other applicable exchange on which the Company’s common
equity is at the time listed and, as applicable, the requirements for “outside
directors” under Section 162(m) and the regulations thereunder, as in effect
from time to time.

2.10
“Company” means Coty Inc., a Delaware corporation, and any successor thereto as
provided in Section 14.1.

2.11
“Designated Beneficiary” means the Person or Persons the Participant designates
from time to time on a signed form prescribed by the Committee, properly filed
with the Committee during the Participant’s lifetime, as the beneficiary of any
amounts or benefits the Participant owns or is to receive under the Plan, in
accordance with Section 10.1. A properly filed beneficiary designation will
revoke all prior designations by the same Participant. If no such form has been



-3-



--------------------------------------------------------------------------------




filed with the Committee, the Designated Beneficiary shall be the beneficiary
named by the Participant in the Company’s qualified 401(k) savings plan or, if
none, the Beneficiary’s estate.
2.12
“Disability” means either (i) disability as defined for purposes of the
Company’s disability benefit plan, or (ii) a Participant’s inability, as a
result of physical or mental incapacity, to perform the duties of his or her
position(s) for a period of six consecutive months or for an aggregate of six
months in any consecutive 12-month period. Any question as to the existence of
the Disability of a Participant as to which the Participant and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to the Participant and the Company. If the Participant and
the Company cannot agree as to a qualified independent physician, each shall
appoint such a physician and those two physicians shall select a third who shall
make such determination in writing. The determination of Disability made in
writing to the Company and the Participant shall be final and conclusive for all
purposes of the Plan. Following a Change in Control, the Company shall pay all
expenses incurred in the determination of whether a Participant is disabled.    

2.13
“Effective Date” means February 2, 2017.

2.14
“Employee” means an employee of the Company or an Affiliate (that is not a Joint
Venture).

2.15
“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

2.16
“Executive Officer” means any Company employee who is an “executive officer” as
defined in Rule 3b-7 promulgated under the Exchange Act.

2.17
“Exercise Date” shall mean any Business Day.

2.18
“Exercise Price” means the price at which a Participant may purchase a Share
pursuant to a Stock Option.

2.19
“Fair Market Value” as it relates to a Share means, unless otherwise determined
by the Committee, the most recent closing price of a Share on the principal
national securities exchange on which the Shares are then listed, or if there
were no sales on such date, on the next preceding day on which there were sales,
or if such Shares are not listed on a national securities exchange, the last
reported bid price in the over-the-counter market.

2.20
“Good Reason” shall have the meaning set forth in any employment, severance or
other agreement between the Company or an Affiliate and the Participant. If
there is no employment, severance or other agreement between the Company or an
Affiliate and the Participant, or if such agreement does not define “Good
Reason,” then “Good Reason” shall mean the occurrence of any of the following:

(a)
Before a Change in Control:

(i)
A Participant’s removal from, or the Company’s failure to reelect or reappoint
the Participant to, his or her positions at the Company (other than as a result
of a



-4-



--------------------------------------------------------------------------------




promotion). For purposes of this clause (i), a mere change of title shall not
constitute removal from, or non-reelection to, such position, provided that a
Participant’s new title is substantially equivalent to the Participant’s title
as of the Grant Date and his or her position is otherwise not adversely
affected; or
(ii)
The relocation of a Participant’s principal workplace without his or her consent
to a location more than 25 miles distant from its current location.

(b)
Following a Change in Control:

(i)
Any of the events described in clause (a) above,

(ii)
A material diminution in a Participant’s title, position, duties or
responsibilities, or the assignment to a Participant of duties that are
inconsistent, in a material respect, with the scope of duties and
responsibilities associated with his or her position as of the Grant Date,

(iii)
The failure of the Company to continue a Participant’s participation in the
Company’s Annual Performance Plan and in this Plan on a basis that is
commensurate with his or her position, or

2.21
“Grant Date” means the date on which an Award is granted.

2.22
“Joint Venture” has the meaning given that term in Section 6.9.

2.23
“Majority Shareholder” means (i) the Company’s majority shareholder as of June
12, 2013 or (ii) a Benckiser Permitted Holder as defined in the Company’s
Certificate of Incorporation effective as of the Effective Date or any other
similarly situated Person as determined by the Committee.

2.24
“Other Stock-Based Awards” has the meaning given that term in Section 8.

2.25
“Owned Shares” means Shares that a Participant has acquired through the exercise
of a Stock Option, the vesting of Restricted Stock or a distribution of Shares
in connection with an Other Stock-Based Award.

2.26
“Participant” means an Employee selected by the Committee to receive an Award
under the Plan pursuant to Section 5.2, or who has an outstanding Award granted
under the Plan.

2.27
“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization and any other entity, whether foreign or domestic, including any
governmental entity or any department, agency or political subdivision thereof.

2.28
“Plan” means this Coty Inc. Long-Term Incentive Plan, as amended from time to
time.



-5-



--------------------------------------------------------------------------------




2.29
“Restricted Stock” means a contingent grant of Shares awarded to a Participant
pursuant to Section 7.

2.30
“Restriction Period” means the period during which the transfer of Restricted
Stock is limited in some way (based on the passage of time, the achievement of
performance objectives, or the occurrence of other events as the Committee
determines, in its sole discretion) and, except as provided in the Terms and
Conditions, the Restricted Stock is not vested.

2.31
“Retirement” means a termination of Service (other than a termination of Service
for Cause):

(a)
after attaining age 60, but only if the Company or the employing Affiliate
consents to the treatment of such termination as a “Retirement” for purposes of
this Plan; or

(b)
qualifying as a retirement at normal retirement age under the laws and/or
arrangements applicable to the Participant, as reasonably determined by the
Committee.

2.32
“Section 409A” means Section 409A of the Code and the applicable regulations and
other legal authority promulgated thereunder.

2.33
“Service” means the provision of services in the capacity of an Employee or a
Director of the Company or an Affiliate. A transfer of Service from the Company
to an Affiliate or from an Affiliate to the Company or another Affiliate shall
not constitute a termination of Service under the Plan or any Terms and
Conditions. All determinations regarding Service, including whether any leave of
absence is a termination of Service, shall be made by the Committee in its sole
discretion. For purposes of this paragraph, a “Continuing Director” shall mean
any individual who, upon his or her termination of employment with the Company
or an Affiliate, continues to serve as a member of the Board or the board of
directors of an Affiliate. The Service of a Continuing Director shall terminate
when he or she ceases to serve as a member of the Board or on the board of
directors of an Affiliate.

2.34
“Share” means a share of the Class A Common Stock, par value $.01 per share, of
the Company, or such other securities of the Company as may be designated by the
Committee from time to time.

2.35
“Stock Option” means a nonqualified stock option, as described in Section 6,
that is not intended to meet the requirements of Code Section 422.

2.36
“Stock Option Spread” means the amount by which the Fair Market Value, as of the
Exercise Date, of the Shares as to which a Stock Option is exercised exceeds the
aggregate Exercise Price with respect to such Shares.

2.37
“Successor” means the Participant’s spouse, the Participant’s lineal descendants
and/or any trust the beneficiaries of which consist only of the Participant, the
Participant’s spouse and/or the Participant’s lineal descendants, or to a
corporation in which the Participant, the Participant’s spouse and/or the
Participant’s lineal descendants own 100% of the economic interest and has the
unfettered right to prevent further transfer or disposition of the Restricted
Stock, Stock Option



-6-



--------------------------------------------------------------------------------




or Owned Shares, as applicable. The Committee may, in its discretion, deem other
parties to qualify as a Successor for purposes of this Plan.
2.38
“Terms and Conditions” means any electronic or written agreement or other
instrument or document evidencing an Award.

2.39
“Withholding Tax” means the aggregate federal, state and local taxes, domestic
or foreign, required by law or regulation to be withheld with respect to any
taxable event arising under the Plan.

SECTION 3
Administration
3.1
Plan Administration. The Plan shall be administered by the Committee.

3.2
Authority of the Committee. Except as limited by law or the by-laws of the
Company, and subject to the provisions of the Plan, the Committee shall have
full power and discretion to: (a) select eligible Employees to participate in
the Plan; (b) determine the size and type of Awards; (c) determine the terms and
conditions of Awards in a manner consistent with the Plan; (d) determine
whether, to what extent, and under what circumstances Awards may be settled or
exercised in Shares, or other property, and the method or methods by which
Awards may be settled or exercised; (e) determine the Fair Market Value of a
Share; (f) construe and interpret the Plan and any agreement or instrument
entered into under the Plan; (g) establish, amend or waive rules and regulations
for the Plan’s administration; (h) specify the Exercise Price; and (i) subject
to the provisions of Section 13.1, amend the terms and conditions of any
outstanding Award to the extent the amended terms are within the Committee’s
authority under the Plan. Further, the Committee shall make all other
determinations that may be necessary or advisable to administer the Plan. The
Committee may delegate some or all of its authority under the Plan to officers
or employees of the Company or other Persons, except with respect to Awards to
Executive Officers.

3.3
Decisions Binding. All determinations and decisions made by the Committee or by
a Person or Persons delegated authority by the Committee pursuant to the
provisions of the Plan shall be final, conclusive and binding on all Persons,
including, without limitation, the Company, its shareholders, all Affiliates,
Employees, Participants and their estates and beneficiaries.

SECTION 4
Shares Subject to the Plan
4.1
Number of Shares Available for Grants. Subject to adjustment as provided in
Section 4.3 the number of Shares with respect to which Awards (including for
this purpose awards granted under the Plan prior to the Restatement Effective
Date) may be granted under the Plan shall be as set forth in a resolution
adopted by the Board and as authorized by the Company’s shareholders.

4.2
Lapsed Awards. If any Award granted under the Plan is canceled, terminates,
expires, lapses or is forfeited for any reason, any Shares subject to the Award
shall again be available for the grant of an Award under the Plan.



-7-



--------------------------------------------------------------------------------




4.3
Adjustments in Authorized Shares. If the Shares, as currently constituted, are
changed into or exchanged for a different number or kind of shares of stock or
other securities of the Company or of another corporation (whether because of a
merger, consolidation, recapitalization, reclassification, split, reverse split,
combination of shares, or otherwise, but not including an IPO or other capital
infusion from any source) or if the number of Shares is increased through the
payment of a stock dividend, then the Committee shall substitute for or add to
each Share that may become subject to an Award the number and kind of shares of
stock or other securities into which each outstanding Share was changed, for
which each such Share was exchanged, or to which each such Share is entitled, as
the case may be.

4.4
Sources of Shares Deliverable Under Awards. Any Shares delivered pursuant to an
Award may consist, in whole or in part, of authorized and unissued Shares or of
treasury Shares.

4.5
Plan Frozen. As of November 8, 2012, no Awards may be granted under the Plan.

SECTION 5
Eligibility and Participation
5.1
Eligibility. Any Employee, including any officer or employee‑director of the
Company or an Affiliate, who is not a member of the Committee shall be eligible
to be designated a Participant. To be eligible, a Participant shall have signed
and delivered to the Company the Confidentiality and Non-Competition Agreement
delivered by the Company to the Participant.

5.2
Actual Participation. The Committee shall determine the eligible Employees to
whom it will grant Awards.

SECTION 6
Stock Options
6.1
Grant of Stock Options.

(a)
Subject to the terms and provisions of the Plan, the Committee may grant Stock
Options to any Employee in the number, and upon the terms, and at such time or
times, as the Committee determines and sets forth in Terms and Conditions.

(b)
Each Stock Option grant shall be evidenced by Terms and Conditions that specify
the duration of the Stock Option, the number of Shares to which the Stock Option
pertains, the manner, time, and rate of exercise and vesting of the Stock
Option, and such other provisions as the Committee determines. Vesting
conditions may include, but not be limited to, the achievement of specific
performance objectives (Company-wide, business unit, and/or individual) or
continued Service.

(c)
The Company’s Chief Executive Officer, as long as he or she is a member of the
Board, may grant, upon the recommendation of the Company’s Vice President,
Corporate Human Resources, Stock Options covering up to a total of 2,000,000
Shares to Employees for retention, recognition or other appropriate purposes,
provided that a report of any such grant shall be provided to the Committee at
its next meeting following the grant.



-8-



--------------------------------------------------------------------------------




6.2
Exercise Price. The Terms and Conditions shall specify the Stock Option’s
Exercise Price, which shall be not less than the Fair Market Value of a Share on
the Grant Date.

6.3
Duration of Stock Options. Each Stock Option will expire at the time determined
by the Committee at the time of grant and set forth in the Terms and Conditions.

6.4
Exercise of Stock Options.

(a)
Stock Options shall become exercisable at such times and be subject to such
vesting and other restrictions and conditions as the Committee in each instance
approves and sets forth in the Terms and Conditions. Restrictions and conditions
on the exercise of a Stock Option need not be the same for each Award or for
each Participant.

(b)
The holder of a Stock Option may exercise the Stock Option only by delivering a
written notice of exercise to the Company setting forth the number of Shares as
to which the Stock Option is to be exercised. Upon the Exercise Date, the holder
shall pay or provide for the Exercise Price and applicable Withholding Tax in
full, pursuant to such exercise procedures established by the Committee from
time to time after giving consideration to applicable tax, securities and
accounting rules.

(c)
Any exercisable Stock Option that has not been exercised by its holder shall be
automatically exercised in accordance with subsection (a) hereof on the Exercise
Date immediately prior to its expiration if, on such Exercise Date, there is a
Stock Option Spread with respect to such Stock Option.

6.5
Termination of Service. Except as otherwise provided in the Terms and
Conditions:

(a)
In the event a Participant’s Service terminates by reason of death, Disability,
or Retirement:

(i)
The Applicable Fraction of the portion of any Stock Option held by such
Participant which has not theretofore become exercisable shall immediately
become vested and exercisable.

(ii)
All Stock Options held by the Participant, to the extent exercisable (including
by application of clause (i) above) as of the Participant’s termination of
Service shall remain exercisable through the second anniversary of the date of
termination of Service.

(iii)
Any unvested portion of the Participant’s Stock Options as of the date of
termination (other than any portion thereof that becomes vested pursuant to
clause (i) above) shall be forfeited and canceled, without consideration, on the
date of termination.

(b)
Except as provided in Section 6.8, in the event a Participant’s Service
terminates other than by reason of death, Disability, or Retirement:



-9-



--------------------------------------------------------------------------------




(i)
Any unvested portion of the Participant’s Stock Options as of the date of
termination shall be forfeited and canceled on the date of termination, and

(ii)
The vested portion, if any, of the Participant’s Stock Options shall remain
exercisable through (A) the date that is six months after the Participant’s
termination of Service, if the six month period commences in an open trading
window, or (B) if the six month period commences in a closed trading window, the
date that is six months from the first day of the next open trading window. Any
vested Stock Option remaining outstanding after such date shall thereafter
expire.

(c)
Notwithstanding the foregoing, the Committee may, in its sole discretion,
accelerate the vesting and exercisability, and/or extend the period of
exercisability, of all or a portion of a Stock Option at any time.

(d)
In no event shall a Stock Option be exercisable following its expiration date.

6.6
Nontransferability of Stock Options.

(a)
Except as otherwise provided in Section 6.6(b), a Participant’s Terms and
Conditions, or the Plan, during the Restriction Period, (i) no Stock Option
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution, and (ii) all Stock Options shall be exercisable during the
Participant’s lifetime only by the Participant or his or her guardian or legal
representative. The Committee may, in its sole discretion, require a
Participant’s guardian or legal representative to supply it with the evidence
the Committee deems necessary to establish the authority of the guardian or
legal representative to act on behalf of the Participant.

(b)
Subject to applicable law, vested Stock Options may be transferred to a
Successor. Such transferred Stock Options may only be further sold, transferred,
pledged, assigned or otherwise alienated by the Successor in accordance with
this Section 6.6, and shall be subject in all respects to the terms of the Terms
and Conditions and the Plan. For a transfer to be effective, the Successor shall
promptly furnish the Company with written notice thereof and a copy of such
other evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance of the Successor of the terms and conditions of
the Plan.

6.7
Dividend Equivalents and Other Distributions. The Committee may, in its sole
discretion, provide under an agreement for payments in connection with Stock
Options that are equivalent to dividends or other distributions declared and
paid on the Shares underlying the Stock Options prior to the date of exercise.
Such dividend equivalent agreement, if any, shall be separate and apart from the
Terms and Conditions and shall be designed to comply separately with Section
409A.



-10-



--------------------------------------------------------------------------------




6.8
Change in Control. If, within twelve months following a Change in Control, (i) a
Participant is terminated by the Company or an employing Affiliate (that is not
a Joint Venture) without Cause or (ii) such Participant resigns from the Company
or an employing Affiliate (that is not a Joint Venture) for Good Reason, the
unvested portion of any then outstanding Stock Option shall vest and become
exercisable.

6.9
Employment in a Joint Venture. If a Participant becomes an employee of certain
joint ventures of the Company, as determined by the Board from time to time (a
“Joint Venture”), during the Restriction Period, vesting of the Participant’s
Stock Options shall be tolled beginning on the date such Participant becomes an
employee of the Joint Venture until the date such Participant again becomes an
Employee. Accordingly, the Restriction Period for such Participant’s Stock
Options shall be extended by the number of days the Participant was an employee
of the Joint Venture.

SECTION 7
Restricted Stock
7.1
Grant of Restricted Stock. Subject to the terms and provisions of the Plan, the
Committee may, at any time and from time to time, grant Restricted Stock to any
Employee in such amounts as it determines and sets forth in Terms and
Conditions.

7.2
Terms and Conditions. Each grant of Restricted Stock shall be evidenced by Terms
and Conditions that specify the Restriction Period, the number of Shares
granted, the purchase price, if any, and such other provisions as the Committee
determines.

7.3
Nontransferability.

(a)
Except as provided in Section 7.3(b), during the Restricted Period, (i) no
Restricted Stock granted under the Plan may be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by will or by the
laws of descent and distribution and (ii) all rights with respect to Restricted
Stock shall be available during the Participant’s lifetime only to the
Participant or the Participant’s guardian or legal representative. The Committee
may, in its sole discretion, require a Participant’s guardian or legal
representative to supply it with evidence the Committee deems necessary to
establish the authority of the guardian or legal representative to act on behalf
of the Participant.

(b)
Subject to applicable law, Restricted Stock may be transferred to a Successor.
Such transferred Restricted Stock may only be further sold, transferred,
pledged, assigned or otherwise alienated by the Successor in accordance with
this Section 7.3, and shall be subject in all respects to the terms of the Terms
and Conditions and the Plan. For a transfer to be effective, the Successor shall
promptly furnish the Company with written notice thereof and a copy of such
other evidence as the Committee may deem necessary to establish the validity of
the transfer and the acceptance of the Successor of the terms and conditions of
the Plan.

7.4
Termination of Service. Except as provided in Section 7.5, if a Participant’s
Service terminates, then except as otherwise provided in the Terms and
Conditions all unvested Restricted Stock



-11-



--------------------------------------------------------------------------------




held by such Participant will be forfeited and any vested Restricted Stock shall
continue to be subject to the terms of the Plan and any applicable Award.
7.5
Change in Control. If, within twelve months following a Change in Control, (i) a
Participant is terminated by the Company or an employing Affiliate (that is not
a Joint Venture) without Cause or (ii) such Participant resigns from the Company
or an employing Affiliate (that is not a Joint Venture) for Good Reason, all
then outstanding Restricted Stock shall vest and become nonforfeitable.

7.6
Other Conditions.

(a)
The Committee may impose such other conditions and restrictions on any
Restricted Stock as it deems advisable and sets forth in the Terms and
Conditions, including, without limitation, vesting restrictions based upon the
achievement of specific performance objectives (Company-wide, business unit,
and/or individual) or continued Service, and/or restrictions under applicable
federal or state securities laws. The Committee may provide that restrictions
established under this Section 7.6(a) as to any given Award will lapse all at
once or in installments.

(b)
The Company may retain the certificates representing Shares of Restricted Stock
in its possession until all conditions and/or restrictions applicable to the
Shares have been satisfied.

7.7
Voting Rights. Except as otherwise provided in the Terms and Conditions, a
Participant holding Shares of Restricted Stock may exercise any voting rights
that apply to those Shares during the Restriction Period.

7.8
Dividends and Other Distributions. During the Restriction Period, a Participant
holding Shares of Restricted Stock shall be credited with regular dividends and
other distributions paid on those Shares. Such dividends and other distributions
shall be subject to the same vesting conditions as the underlying Shares, and
shall be paid within 30 days following the end of the Restriction Period.

7.9
Section 83(b) Elections on Restricted Stock. The Participant, if subject to
taxation in the United States with respect to any compensation derived under the
Plan, shall indicate to the Company whether the Participant intends to make an
election under Code Section 83(b) with respect to the Restricted Stock.

7.10
Employment in a Joint Venture. If a Participant becomes an employee of a Joint
Venture during the Restriction Period, vesting of the Participant’s Restricted
Stock shall be tolled beginning on the date such Participant becomes an employee
of the Joint Venture and shall recommence on the date such Participant again
becomes an Employee. Accordingly, the Restriction Period for such Participant’s
Restricted Stock shall be extended by the number of days the Participant was an
employee of the Joint Venture.



-12-



--------------------------------------------------------------------------------




SECTION 8
Other Stock-Based Awards
8.1
The Committee shall have authority to grant to eligible Employees an “Other
Stock‑Based Award,” which shall consist of any right which (i) is not a Stock
Option or Restricted Stock, and (ii) is an Award of Shares or an Award
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as deemed by the Committee to be consistent
with the purposes of the Plan. Subject to the terms of the Plan and any
applicable Terms and Conditions, the Committee shall determine the terms and
conditions of any such Other Stock‑Based Award.

SECTION 9
Share Restrictions and Purchase and Sale Rights
9.1
Restrictions. The Committee may impose such restrictions on any Shares as it
deems necessary or advisable, including, without limitation, restrictions under
applicable federal securities laws, under the requirements of any stock exchange
or market upon which the Shares are then listed and/or traded, and under any
blue sky or state securities laws.

9.2
Additional Conditions of Transfer. The Company shall not be required (i) to
transfer on its books any Shares that have been sold or transferred, or (ii) to
treat as owner of such Shares, to accord the right to vote as such owner, or to
pay dividends to any transferee to whom such Shares have been transferred in
violation of the Plan or any Terms and Conditions.

SECTION 10
Beneficiary Designation
10.1
Each Participant may, from time to time, name any Designated Beneficiary (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid in case the Participant should die before receiving any or all of his
or her benefits under the Plan. Each beneficiary designation shall revoke all
prior designations by the same Participant, must be in a form prescribed by the
Committee and must be made during the Participant’s lifetime. If a Designated
Beneficiary predeceases the Participant or no beneficiary has been designated,
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate.

SECTION 11
Breach of Restrictive Covenants
11.1
The Terms and Conditions may provide that if the Participant breaches, whether
during or after termination of Service, a nonsolicitation, noncompetition,
confidentiality, or other restrictive covenant by which he or she is bound, then
in addition to any other penalties or restrictions that may apply under any such
agreement, state law, or otherwise, the Participant shall forfeit:

(a)
Any Awards granted to him or her under the Plan, including Awards that have
become exercisable;

(b)
The profit the Participant realized from the exercise of any Stock Options that
the Participant exercised after terminating Service and within the six-month
period



-13-



--------------------------------------------------------------------------------




immediately preceding the Participant’s termination of Service, which is the
Stock Option Spread associated with any Shares acquired by the Participant upon
his or her exercise of such Stock Options; and
(c)
The Fair Market Value, as determined on the vesting date, of any Restricted
Stock that vested within the six-month period immediately preceding the
Participant’s termination of Service.

SECTION 12
Rights of Participants
12.1
Service. Nothing in the Plan shall interfere with or limit in any way the right
of the Company or any Affiliate to terminate any Participant’s Service at any
time, or confer upon any Participant any right to continue in the Service of the
Company or any Affiliate. The grant of any Award under the Plan shall not in any
way affect the right or power of the Company to make adjustments,
reclassifications or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

12.2
Participation. No Employee shall have the right to receive an Award under the
Plan, or, having received any Award, to receive a future Award.

SECTION 13
Amendment, Modification, Termination and Change in Control
13.1
Amendment, Modification and Termination. The Board may at any time and from time
to time alter, amend, modify or terminate the Plan in whole or in part, without
the approval of the Company’s shareholders, except to the extent such approval
is required by law. Subject to the terms and conditions of the Plan, the
Committee may modify, extend or renew outstanding Awards under the Plan, or
accept the surrender of outstanding Awards (to the extent not already exercised)
and grant new Awards in substitution of them (to the extent not already
exercised), in order to comply with the requirements of applicable law or
otherwise. Notwithstanding the foregoing, no modification of an Award shall,
without the prior written consent of the Participant, materially alter or impair
any rights or obligations under any Award already granted under the Plan, except
such an amendment made to comply with the requirements of applicable law.

13.2
Adjustment of Awards Upon the Occurrence of Certain Events.

(a)
In General. If the Shares, as currently constituted, are changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation (whether because of a merger,
consolidation, recapitalization, reclassification, split, reverse split,
combination of shares, or otherwise, but not including a capital infusion from
any source) or if the number of Shares is increased through the payment of a
stock dividend, then the Committee shall substitute for or add to each Share
underlying an Award the number and kind of shares of stock or other securities
into which each outstanding Share was changed, for which each such Share was
exchanged, or to which each such Share is entitled, as the case may be, which
shares or other securities



-14-



--------------------------------------------------------------------------------




shall be subject to the same terms and conditions as the underlying Award. Any
such adjustment in an outstanding Stock Option shall be made without change in
the aggregate purchase price applicable to the unexercised portion of such Stock
Option but with a corresponding adjustment in the Exercise Price for each Share
or other unit of any security covered by such Stock Option.
(b)
Reciprocal Transactions. The Committee may, but shall not be obligated to, make
an appropriate and proportionate adjustment to an Award or to the Exercise Price
of any outstanding Award, and/or grant an additional Award to the holder of any
outstanding Award, to compensate for the diminution in the intrinsic value of
the Shares resulting from any reciprocal transaction.

(c)
Certain Unusual or Nonrecurring Events. In recognition of unusual or
nonrecurring events affecting the Company or its financial statements, or in
recognition of changes in applicable laws, regulations, or accounting
principles, and, whenever the Committee determines that adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, the Committee
may, using reasonable care, make adjustments in the terms and conditions of, and
the criteria included in, Awards. In no event will the Committee, unless
otherwise approved by shareholders, be permitted (i) to reduce the Exercise
Price of any outstanding Stock Option, (ii) cancel a Stock Option in exchange
for cash or other Awards (except as provided in Section 13.4), (iii) exchange or
replace an outstanding Stock Option with a new Stock Option with a lower
Exercise Price, or (iv) take any other action that would be a "repricing" of
Stock Options.

(d)
Notice. The Committee shall give notice of any adjustment to each Participant
who holds an Award that has been adjusted and the adjustment (whether or not
such notice is given) shall be effective and binding for all Plan purposes.

(e)
Section 409A. Notwithstanding any provision herein to the contrary, no
adjustment shall be made under this Section 13.2 to the extent it would give
rise to adverse tax consequences under Section 409A.

13.3
Fractional Shares. Fractional Shares, whether resulting from any adjustment in
Awards pursuant to Section 13.2 or otherwise, may be settled in cash or
otherwise as the Committee determines.

13.4
Change in Control.

(a)
If, within twelve months following a Change in Control, (i) a Participant is
terminated by the Company or an employing Affiliate (that is not a Joint
Venture) without Cause or (ii) such Participant resigns from the Company or an
employing Affiliate (that is not a Joint Venture) for Good Reason, all then
outstanding Awards shall become fully vested.

(b)
Any Award that has not been fully exercised before the date of a Change in
Control may be settled or otherwise terminated on such date in the discretion of
the Committee, unless a provision has been made in writing in connection with
such transaction for the



-15-



--------------------------------------------------------------------------------




assumption of all Awards theretofore granted, or the substitution for such
Awards of awards to acquire the stock of the surviving, resulting or acquiring
corporation, with any adjustments as the Committee determines appropriate, in
which event the Awards theretofore granted shall continue in the manner and
under the terms so provided. Notwithstanding anything in the Plan to the
contrary, any underwater Award that has not been fully exercised, and any Award
that the Committee determines cannot become vested, before the date of
consummation of the Change in Control may be canceled without consideration in
the discretion of the Committee.
13.5
Tax Withholding. The Company shall have the right to deduct or withhold, or
require a Participant to remit to the Company, an amount (either in cash or
Shares) sufficient to satisfy any Withholding Tax.

SECTION 14
Miscellaneous Provisions
14.1
Successors. All obligations of the Company under the Plan or the Terms and
Conditions shall be binding on any successor to the Company, whether the
existence of the successor results from a direct or indirect purchase of all or
substantially all of the Company’s stock, or a merger or consolidation, or
otherwise.

14.2
Legal Construction.

(a)
Number. Except where otherwise indicated by the context, any plural term used in
the Plan includes the singular and any singular term includes the plural.

(b)
Severability. If any provision of the Plan is held illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining parts of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included.

14.3
Business Day. In the event the day prescribed for the performance of any act
under the Plan, or deadline by which such act must be performed, shall fall on a
day other than a Business Day, such day or deadline shall be extended until the
close of business on the next succeeding Business Day.

14.4
Requirements of Law. The granting of Awards, the issuance of Shares and the
payment of cash under the Plan shall be subject to all applicable laws, rules
and regulations, and to any approvals by governmental agencies or national
securities exchanges as may be required.

14.5
Rights of a Shareholder. A Participant shall not be, nor shall a Participant
have any of the rights and privileges of, a shareholder until certificates for
the underlying Shares of Restricted Stock have been issued.

14.6
Securities Law Compliance.

(a)
As to any individual who is, on the relevant date, an officer, director or
greater than 10% percent beneficial owner of any class of the Company’s equity
securities that is registered



-16-



--------------------------------------------------------------------------------




pursuant to Section 12 of the Exchange Act, all as defined under Section 16 of
the Exchange Act, transactions under the Plan are intended to comply with all
applicable conditions of Rule 16b-3 under the Exchange Act, or any successor
rule. To the extent any provision of the Plan or action by the Committee fails
to so comply, it shall be deemed null and void, to the extent permitted by law
and deemed advisable by the Committee.
(b)
To the extent the Committee deems it necessary, appropriate or desirable to
comply with state securities laws or practice and to further the purposes of the
Plan, the Committee may, without amending the Plan, (i) establish rules
applicable to Awards granted to Participants, including rules that differ from
those set forth in the Plan, and (ii) grant Awards to such Participants in
accordance with those rules that would require the application of the securities
laws of any state.

14.7
Unfunded Status of the Plan. The Plan is intended to constitute an “unfunded”
plan for incentive compensation. With respect to any payments or deliveries of
Shares not yet made to a Participant by the Company, the Participant’s rights
are no greater than those of a general creditor of the Company. The Committee
may authorize the establishment of trusts or other arrangements to meet the
obligations created under the Plan, so long as the arrangement does not cause
the Plan to lose its legal status as an unfunded plan.

14.8
Non-U.S. Based Employee. Notwithstanding any other provision of the Plan to the
contrary, the Committee may make Awards to Employees who are not citizens or
residents of the United States, or to Employees outside the United States, on
terms and conditions that are different from those specified in the Plan as may,
in the Committee’s judgment, be necessary or desirable to foster and promote
achievement of the Plan’s purposes. In furtherance of such purposes, the
Committee may, without amending the Plan, establish or modify rules, procedures
and subplans as may be necessary or advisable to comply with provisions of laws
in other countries or jurisdictions in which the Company operates or has
employees.

14.9
Governing Law. To the extent not preempted by Federal law, the Plan and all
agreements hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of New York, without giving effect to its
conflicts of law principles that would require the application of the law of any
other jurisdiction.

 




-17-

